Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of the species of Group I and Species B (claims 19-25 and 27-33) is acknowledged.  The traversal is on the ground(s) that “Applicant respectfully submits that pending independent method claim 1, as amended, is generic to and encompasses the scope of all of the embodiments shown in Figs. 3A to 3G” in the remarks is noted.  This is not found persuasive because there are no Figs. 3A to 3G in the instant patent application and there is no independent method claim 1, only independent method claim 34 and the special technical features of the method of making is different than the apparatus claims as indicated in the Election/Restriction Requirement dated 05/26/2022.
Therefore, claims 27-28, 30, and 34-36 have been withdrawn from further consideration by the examiner, 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-26, 29, and 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 19, the phrase “the outer surfaces” lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 19-21, and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by The Bibliographic data: DE102010019867 to Steinkamp et al. (hereinafter Steinkamp).  Steinkamp discloses a tobacco product package (10, 44; Figs. 7-10 & 13) comprising at least two cylindrically shaped tobacco products (11) aligned in an alignment direction (Fig. 13), a wrapping (16) covering at least part of outer surfaces of the aligned tobacco products, a tear strip (13, 18, 19) disposed in the alignment direction along the wrapping and being configured for tearing apart (Fig. 9) the wrapping when being pulled by a user, and the tear strip has at least one weakening line (43; Fig. 13) positioned in the vicinity of an interface of adjacent tobacco products.
As to claim 20, Steinkamp further discloses the alignment direction is perpendicular to a longitudinal direction, and the wrapping covers at least part of the base areas (40) and the lateral cylindrical surfaces of the aligned tobacco products.
As to claim 21, see Fig. 13.
As to claim 26, Steinkamp further discloses the tear strip is attached to the wrapping (Fig. 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steinkamp.  To the extent that Steinkamp fails to disclose the wrapping or the tear strip comprises at least one layer from paper, plastic material, or aluminum which is old and conventional in the tobacco product package, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tobacco product package of Steinkamp so the tobacco product package is constructed with the wrapping or the tear strip comprises at least one layer from paper, plastic material, or aluminum because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Allowable Subject Matter
Claims 22-25, 29, 31, and 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LUAN K BUI/
Primary Examiner, Art Unit 3736